Citation Nr: 0737178	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  00-09 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a lung disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1984 to February 1986.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1999 rating decision by the Wilmington, Delaware RO.  In 
April 2003, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the claims file.  In October 2003, the case was remanded for 
additional development.  That month the veteran requested a 
Decision Review Officer hearing; in July 2004 he requested a 
hearing before the Board in Washington; and in correspondence 
dated in November 2006, he stated " I want to stand before a 
Judge and have my case heard".  As he has already been 
afforded a hearing before the Board in these matters and has 
not stated an allegation (filed a motion) of good cause for 
another hearing, this determination is being made on the 
evidence of record.  See 38 C.F.R. §§ 20.700, 20.1304.  In 
March 2007, the Board sought an advisory medical opinion from 
Veterans Health Administration (VHA). 


FINDINGS OF FACT

1.  A heart disorder was not manifested during the veteran's 
service or in his first postservice year, and a preponderance 
of the evidence is against a finding that he has cardiac 
disease.

2.  A lung disorder was not manifested during the veteran's 
service; a preponderance of the evidence is against a finding 
that he has a chronic lung disability.


CONCLUSIONS OF LAW

1.  Service connection for a heart disorder is not warranted.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West, 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Service connection for a lung disorder is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West, 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).

The initial adjudication in this matter preceded enactment of 
the VCAA.  In Pelegrini, supra, the Court held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
a right to timely content-complying notice and proper 
subsequent VA process.  January 2002, December 2002, April 
2004, August 2004, February 2005, and November 2005 
correspondence from the RO provided the appellant notice of 
the evidence needed to support his claims, and advised him of 
his and VA's responsibilities in the development of the 
claims.  An August 1999 statement of the case (SOC) and March 
2003 and October 2006 supplemental SOCs (SSOCs) outlined the 
regulation implementing the VCAA, specifically including the 
provision that the claimant should submit any pertinent 
evidence in his possession, and notified the veteran of what 
the evidence showed, of governing legal criteria, and of the 
bases for the denial of the claims.  March 2006 
correspondence provided notice regarding disability ratings 
and effective dates of awards.  See Dingess, supra.  The 
veteran has received all critical notice, and has had ample 
opportunity to respond after notice was given.  The claim was 
thereafter readjudicated.  See October 2006 SSOC.  In 
November 2006, he indicated that he had no additional 
evidence or information to submit.  The veteran is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier, nor is it so alleged.

The RO has obtained all pertinent/identified records that 
could be obtained, and all evidence constructively of record 
has been secured.  VA arranged for the veteran to be 
examined.  Because he failed to report for his examination 
(and the record was deemed inadequate for the determination 
to be made), the Board sought a VHA medical advisory opinion 
from a cardiopulmonary specialist.  In an August 2007 letter, 
the Board notified the appellant of the opinion and provided 
him with copies.  He was afforded opportunity to respond; he 
has not responded.  He has not identified any pertinent 
records that remain outstanding.  VA's duty to assist is met.

II. Factual Background

No pertinent abnormalities were noted on the veteran's 
service enlistment examination.  In July 1985, he was 
admitted for left-sided chest pain and shortness of breath; 
the symptoms were attributed to a left flank abscess that was 
aspirated.  Additional records from his July 1985 
hospitalization reflect that a heart murmur was noted, and 
that follow-up was planned.  An X-ray was interpreted as 
showing that the veteran's inspiration was poor and that the 
cardiac silhouette was enlarged (possibly due to poor 
inspiratory effort).  X-rays did not show any lung pathology.  
An impression of left pleural effusion and infiltrates was 
noted.  Subsequent X-rays revealed that the effusion was 
greatly reduced.  In November 1985, the veteran complained of 
right-sided chest pain.  Examination revealed that his lungs 
were clear; the impression was chest wall pain.  In a medical 
history compiled in conjunction with processing for 
separation, the veteran reported chest pain when he breathed 
deeply; no heart or lung abnormalities or defects were noted 
on separation examination.  

An October 1990 VA treatment record shows the veteran was 
seen for a left lateral thorax injury.  A March 1993 VA 
record notes that the veteran complained of left lateral 
chest pain at the site of previous surgery.  The pain was 
considered related to the scar.  X-rays revealed no 
cardiomegaly or acute infiltrates.  A May 1993 CT scan of the 
chest was normal.  January 1994 pulmonary function studies 
(PFTs) revealed mild airway obstruction.  An undated record 
notes that an EKG revealed a normal sinus rhythm and a T wave 
abnormality.  In March 1996, bronchitis was diagnosed.  In 
April 1996, EKG, C/H, and CBC were normal.  A May 1996 chest 
X-ray revealed a normal sized heart, and lung fields free of 
acute infiltrates.  

The veteran has submitted textual information (from the Yale 
University School of Medicine Heart Book) regarding heart 
disorders, their symptoms, and causes.

An August 1997 private consultation report indicates that 
March 1993 X-rays were normal, and May 1996 X-rays revealed 
no evidence of acute cardiopulmonary process, but possible 
mild cardiomegaly depending on radiology method.  

An August 1998 echocardiogram revealed a single atrial 
premature complex, nonspecific inferior ST-T wave 
abnormality, and normal sinus rhythm with a degree of sinus 
arrhythmia.  A December 1998 echocardiographic report 
revealed mild ventricular enlargement with normal left 
ventricular function, ejection fraction 60 to 65%, and trace 
mitral and tricuspid regurgitation that may be normal 
variants.  In December 1998, the veteran also had a stress 
echocardiogram.  The physician indicated that the veteran was 
severely limited in his exercise by back pain and that the 
low level of exercise significantly reduced the sensitivity 
for detection of coronary artery disease.  At that level, 
there were no distinct regional wall motion abnormalities 
suggestive of exercise-inducted ischemia.  There was no 
evidence of prior myocardial infarction.  An April 1999 chest 
X-ray reading indicates that heart size could not be 
evaluated due to incomplete inspiration.  The aortic arch and 
pulmonary vascularities were unremarkable.  The lungs showed 
no acute infiltrate.  

A September 1998 statement from G. P., M.D., is to the effect 
that a 1993 CT scan and 1993 and 1996 X-rays did not show an 
enlarged heart and that if cardiomegaly was a concern an 
echocardiogram was suggested.  

An April 1999 CT chest scan revealed atelectasis, left lobe 
and mild enlargement of the cardiac silhouette with evidence 
of dilated left ventricle.  There were no abnormalities of 
the chest wall or lung.   

An August 2000 VA treatment record indicates that the veteran 
complained of "air hunger" and some pain on the left side 
of his rib cage area.

An August 2000 private imaging study was interpreted as 
showing that there was no evidence of pleural effusion, and 
that heart size was normal.  

On September 2000 evaluation by Dr. A. V., it was noted that 
the veteran was seen for shortness of breath and dyspnea.  He 
reported that he had a left chest infection in service that 
was staphylococcal in origin.  The physician noted that it 
was unclear whether or not this was an empyema or a chest 
wall infection.  The veteran indicated that he had chest wall 
pain since he had a surgical procedure for the infection.  
The physician noted that August 2000 pulmonary function 
studies revealed a severe restrictive pattern with 
preservation of the diffusion capacity.  His impression was 
that the veteran's severe restrictive pattern was due to his 
chronic chest wall pain and that it was doubtful that he had 
any intrinsic lung disease.  Dr. A.V. also suspected that the 
veteran's dyspnea was partially cardiac in origin as the 
veteran had cardiomegaly and apparently had an echocardiogram 
performed in 1999.  

An October 2000 statement from A. V., D.O. reports that the 
veteran's lungs were clear, but that there were diminished 
breath sounds on the left side.  The heart had a regular 
rhythm.  The physician opined that the veteran's dyspnea and 
restrictive lung disease were likely based on volume loss due 
to staphylococcal chest wall abscess as well as significant 
chest wall pain.  PFTs revealed severe reduction in FVC and 
FEV-1.  The FEV-1/FVC ration was intact.  The impression was 
severe restrictive ventilating defect; however, the physician 
did not have lung volumes to confirm this.  The diffusion 
capacity was normal.   

In a January 2001 record, Dr. A. V. noted that the veteran 
had chronic chest wall pain due to a staphylococcal chest 
wall abscess in 1985 and that his resultant restrictive 
disease was due to splinting and his inability to take a deep 
breath because of the pain.  In a similar opinion dated that 
same month, he opined that the veteran's chronic chest wall 
pain with resultant restrictive lung disease was a result of 
a staphylococcal chest wall abscess in service.  

On May 2001 VA examination, the veteran reported that he had 
shortness of breath ever since he was discharged from the 
hospital in service.  His effort capacity was limited to 
walking up two flights of steps.  The physician examined the 
veteran and opined that he had chronic ventilatory 
insufficiency secondary to thoracic restriction secondary to 
painful left chest and flank scar resulting from previous 
infection and abscess, and probable primary muscular disease 
(e.g., muscular dystrophy).

In an October 2001 VA treatment record, a physician noted 
that May 2001 PFTs revealed no obstructive or significant 
restrictive defect.  

January 2002 private PFTs revealed reduced maximal 
inspiratory and expiratory pressures.  The diagnosis was 
dyspnea.

April 2002 chest X-rays revealed mild cardiac enlargement and 
subtle prominence of the pulmonary vasculature that could be 
a reflection of limited inspiratory result.  

In May 2002, a VA pulmonologist evaluated the veteran for 
complaints of hypercapnia.  His medical history was noted and 
he was evaluated.  The impression was that the veteran likely 
had progressive neuromuscular disease that appeared to 
involve the ventilatory and peripheral musculature associated 
with a high cpk (creatine phosphokinase).  He opined that 
this was not the result of previous lung abscess scarring and 
surgery.  His muscles appeared hypertrophic at this stage 
rather than atrophic.  The physician also noted that the 
veteran had an abnormal stress test and that it was 
conceivable that this was related to a diffuse myopathic 
process, but that ischemic disease must be ruled out in view 
of the ST depressions seen on stress test.  

On June 2002 cardiology consultation, it was noted that the 
veteran was referred due to chronic chest pain.  He reported 
shortness of breath and indicated that he could walk a 
quarter mile.  He also indicated that he had worsening chest 
pain with exertion.  The physician noted that outside 
hospital and physician records indicated that coronary artery 
disease was unlikely, but that there was a submax stress test 
that led to additional testing in April 2002 that revealed 
normal coronary arteries.  The veteran's last echocardiogram 
in January 2002 showed normal left and right ventricles, but 
previously mild left ventricle dilatation and hypertrophy 
were noted.  The assessment was that the description of the 
veteran's chest pain did not sound cardiac in nature because 
it had been chronic for over a year without relief.  

A July 2002 VA record notes that the veteran reported a 
thalium stress test with a private cardiologist in 2001 that 
had revealed a 35% blockage in an artery.  The veteran 
reported that no treatment or medication was needed.  A CT 
scan of the thorax without contrast was normal.  An August 
2002 record noted that July 2002 tests revealed that a CT 
scan of the veteran's lungs was normal.  The impression was 
that the veteran's hypercapnia and severe restriction were 
related to respiratory musculoskeletal dysfunction.  The 
physician opined that it was unlikely that the hypercapnia 
and restriction were due to the original service connected 
empyema.  

In February 2003, a VA physician reiterated a previous 
opinion that the veteran's hypercapnea was unlikely due to 
his previous empyema/scarring, but that it could be due to 
progressive neuromuscular disease involving the ventilatory 
and peripheral musculature.  

At the April 2003 Travel Board hearing, the veteran testified 
that there was medical evidence of a lung disability, 
atelectasis, and that he had an enlarged heart.  
January 2005 chest X-rays were interpreted as normal.  Heart 
size was within normal limits. 

In September 2006 the veteran failed (without proving cause) 
to appear for a VA examination scheduled to determine the 
nature and likely etiology of his claimed cardiopulmonary 
disability(ies). 

In May 2007 the Board sought an advisory medical opinion from 
a VA cardiopulmonary specialist regarding the presence, 
nature, and etiology of the veteran's claimed heart and lung 
disorders.  Un review of the veteran's claims file the 
consulting physician found that there was no evidence that 
the veteran had lung or pleural disease, to include 
restrictive lung disease.  She noted while a 1999 CT scan 
indicated left lower lobe atelectasis and restrictive lung 
disease was entertained, subsequent chest X-rays and CT scans 
were normal, without pulmonary parenchymal, mediastinal or 
pleural abnormalities reported.  She also reviewed the 
results of May 2001 PFTs and found no evidence of restrictive 
lung disease.  She commented that the veteran's expiratory 
residual volume was reduced, but that it was likely related 
to his weight and height at the time.  In July 2007, the 
physician completed a second review of the record and 
clarified that there was no evidence of restrictive or 
obstructive lung disease.  Regarding heart disease, it was 
noted that the veteran had risk factors of being a male, 
overweight, and possible having a family history of such 
disease.  The consulting specialist discussed the various 
tests that were performed and explained how each test was 
either normal or done under suboptimal conditions.  The 
conclusion was that the available information did not support 
the presence of cardiac disease.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support [the] opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1993).   

a. Heart Disorder

If cardiovascular disease is manifest to a compensable degree 
within one year following active service, it shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Although a heart murmur was noted in July 1985, a heart 
evaluation at separation was normal.  Cardiac disease was not 
manifested in the first postservice year.  Consequently, 
service connection for a cardiac disease on that basis that 
it was manifest in service and persisted, or on a presumptive 
basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) 
is not warranted.

The threshold matter in any claim of service connection is 
whether the veteran has the disability for which service 
connection is sought.  In the present case, the veteran 
testified that his cardiac disability is an enlarged heart.  
The evidence of record was inconclusive as to whether or not 
the veteran had a cardiac disability (as certain studies were 
interpreted as suggesting this was so, while others were 
interpreted as normal).  Pursuant to the Board's remand the 
veteran was scheduled for a VA examination to resolve whether 
the veteran has a cardiac disability and if so, its etiology.  
He did not report for the examination.  Consequently, the 
Board sought a VHA advisory opinion in this matter.  The 
consulting physician reviewed the entire record, and opined 
that a cardiac disability was not shown.  The physician 
discussed the various tests and studies conducted, noting how 
they were either normal or suboptimal (and therefore 
inconclusive).  As no other physician has reviewed the entire 
record and conclusively diagnosed a cardiac 
disease/disability, the Board finds the VHA consulting 
physician's opinion persuasive.  

Because he is a layperson, the veteran's own opinion that he 
has a cardiac disease or disability is not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Notably, textual evidence he has submitted is not 
specific to his case.  

Because the preponderance of the evidence is against a 
finding that the veteran has a chronic cardiac 
disease/disability, there is no valid claim of service 
connection for a heart disorder.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Consequently, the claim must be 
denied.

b. Lung Disorder

At the outset, it is noteworthy that the veteran's complaints 
of shortness of breath in service were attributed to a left 
flank abscess that was treated (residuals of the abscess are 
service-connected).  There is no evidence of a lung 
disability entity in service.

There is conflicting evidence in the record as to whether the 
veteran has a lung disability/disorder.  While certain tests 
and studies over the years were interpreted as showing lung 
disability, including bronchitis and/or obstruction or 
restrictive lung disease, other tests/studies were 
interpreted as normal.  (Notably, Dr. A.V., who in October 
2000 commented that the veteran had restrictive lung disease, 
had the previous month indicated that a restrictive pattern 
on August 2000 PFTs was attributable to attributed to chest 
wall pain, and had added that it was doubtful that the 
veteran had any intrinsic lung disease (emphasis added).  
There is no indication of additional testing between 
September and October 2000 to account for the change in his 
opinion.)  Furthermore, even Dr. A.V. reported that the 
veteran had a severe restrictive ventilating defect, he 
admitted that there was no confirmation of this.  Hence, it 
appears that the diagnoses of restrictive lung disease and 
restrictive ventilating defect were not supported by clinical 
evidence.  

The Board sought further development to resolve the question 
of whether the veteran has a lung disorder.  As the veteran 
failed to report for an examination on remand, the Board 
sought a medical advisory opinion as to whether or not the 
veteran has a chronic lung disability and, if so, its 
etiology.  The consulting VA physician opined on review of 
the record that the veteran did not have a lung disorder to 
include restrictive or obstructive lung disease, or pleural 
disease.  In doing so, the physician identified the specific 
clinical records that support such conclusion (and explained 
why records suggesting otherwise were not determinative).  
Because the VHA physician's was based on a thorough review of 
the veteran's records and expressed the rationale for the 
opinion offered, the Board finds that opinion persuasive.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against finding that the veteran has a 
chronic lung disease/disability.  In the absence of proof of 
present disability there is no valid claim of service 
connection, and the claim must be denied.  See Brammer, 
supra. 


ORDER

Service connection for a heart disorder is denied.

Service connection for a lung disorder is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


